Case 1:20-cv-02809-LAK Document 44-6 Filed 06/22/20 Page 1 of 2




            EXHIBIT 6
          Case 1:20-cv-02809-LAK Document 44-6 Filed 06/22/20 Page 2 of 2




                              Government of Puerto Rico




                    CERTIFICATE OF ORGANIZATION

    I, Elmer L. Roman, Secretary of State of the Government of Puerto Rico;


    CERTIFY: That TOKEN FUND I LLC, register number 444956, is a Domestic
    Limited Liability Company For Profit organized under the laws of Puerto Rico
    on this 6th of June, 2020 at 11:18 PM.



                                 IN WITNESS WHEREOF, the undersigned by virtue
                                 of the authority vested by law, hereby issues this
                                 certificate and affixes the Great Seal of the
                                 Government of Puerto Rico, in the City of San Juan,
                                 Puerto Rico, today, June 6, 2020.




                                 Elmer L. Roman
                                 Secretary of State




1780238 - $250.00
